PER CURIAM.
We find that the petitioner, Eileen M. Brennan, did not receive timely notice of a hearing to determine her right to unemployment compensation benefits. After her counsel filed a notice of appearance and a written request that any notice of hearing be directed to counsel, the Department of Commerce scheduled a hearing without notifying counsel. A copy of the notice was sent to the petitioner’s home address, but it is undisputed that the petitioner was away from her residence at the time the notice was sent through the time of the subsequent hearing. When a default order was received by the petitioner, her counsel sought a rehearing on the grounds set out above. The rehearing was denied. Since there was a written request for notice to counsel in the Department’s file at the time the notice was sent to the petitioner’s residence, we believe she is entitled to a new hearing. Accordingly, the petition for writ of certiorari is granted; and the decision of the Department of Commerce Board of Review is quashed with directions for further proceedings consistent with this opinion.
ALDERMAN, ANSTEAD and MOORE, JJ., concur.